Title: Samuel Thurber to Thomas Jefferson, 19 December 1814
From: Thurber, Samuel
To: Jefferson, Thomas


          Sir, Providence RI.  19th Decr 1814—
          I presume you will consider it reather as novel to receive an address from a stranger on a subject that he knows not that you ever in the least interested your self in,—The subject is that of Manufactureing of Cotton, a business that is well known to be carried on extensively in the N E States, A business for which I have lately exchanged the Manufactureing of Paper and that which I wish to carrey into one of the Middle States,—As I am a stranger beyond R Island, I know not to whom to apply, from whom to expect more than from one of the Fathers of our country,—I therefore presume to make known to you Sir, That I am anxious to remoove from this, to one of the Southern or Western States, where prospects are better, and where the chance for a rappedly increasing Family is greater than here, To one where the opposers to the best Government in the World have less influence then they have in N England, My mind hath long been in Pennsylvania, Virginia or more West, as I might find most convenant for warter privileges,—The business hath been extreemly lucrative, it is now reather on the decline, and will with all other business in NE. be rewined if the present ungrateful management towards the Southern States continues to be persisted in,—I should preveous to this, have been looking for a place in the Southern or Western States, had I not been opposed by my Family, all of whom are tolerably conversent in the business; They, as they increas and consider, begin to think with me, Therefore I can at a short notice remoove with three Sons, the eldest a natural Mechanic, is now an Agent in a Factory, the Secd hath the indoore charge, the Third, a first workeman in the same, a Wife and two Daughters who well know how to handle yarn, these togeather with such other assistants as will be needed, with, say from 8 to 10,000 Dols after selling our interests, to put with you, or some other good man, to that purpose, should the idea meet your consideration, you will undoubtedly want something more than my mear say so, I expect to procure such credentials as will be perfectly satisfactory,
          Altho Mr Richd Jackson, in Congress is opposd in political sentements, I shall not hisetate to resk my reputation with him, Mr J B Howell, in the Senate, is tolerably acquainted with my family, reputation and circumstances, it may not be dificult to obtain further reputable advice,—The Manufactureing of Cotton on a moderate profitable scale will require a Capital of from 30 to 50,000 Dols something depending on the situation, 50,000, would be the utmost that I should wish to begin with, 30,000 in a real convenant situation will be entirely sufficient,—I should not engage with any one unless my family could be interested to the amount of about one half, what we did not advance, to have credit for untell we could worke it out by Labour and Profits,
          Altho it is probable that you may feel indisposed to trouble yourself with business of the kind, still I think it not improbable but that you may be desirous it should be further extended in your vicinity than it now is, and may have knowledge of some respectable Gentlemen who are desireous of an interest in such an establishment, In case of incouragement I should be highly gratefyed in knowing it, in order that I may speedely see the situation, I verely believe, indeed I know the business may be managed to very great public, as well as private advantage,
          The expence of transporting transportation &c of the Cotton and the Goods as at this time, which if saved would be a very handsom income, from a well managed capital of say 30,000 Dols—Virginia will in my oppinion ever have a preference of at least 5 ⅌rCt from the Manufactury equally as well managed there—
          With Sentements of the highest respect. Sir your Very Humbl SarvtSaml Thurber—
        